DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the last line reads “verifying the estimated path with at least one approved path based on comparison with at least one approved path”.  Deleting the first instance of “with at least one approved path” would overcome the objection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, 13-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Losseva (US 20210112064 A1).
Regarding claim 1, Losseva teaches a computer implemented method of verifying a path in a monitored space (determining if user’s movement through a monitored space has anomalies, i.e. whether or not the user’s path is valid, Abstract), comprising:
Using at least one processor of a mobile wireless device (badge with encrypted data, [0056]; may alternately be smartphone or other device, [0019]) for:
Transmitting a device identification of the mobile wireless device while the mobile wireless device moves through a monitored space (sending badge data, including badge/owner ID, to terminal, [0056-0057]);
Receiving at least one location certificate transmitted, in response to reception of the device ID, by at least one wireless transceiver deployed at a predefined location in the monitored space and having a limited transmission range (wireless transceiver is a terminal with near-field communication that receives data from the badge, [0056]), the at least one location certificate comprising at least the device ID (encrypted data on badge, including personal information of user) and a transceiver ID (door location which identifies the transceiver, [0057]) of the at least one wireless transceiver;
Storing the at least one location certification (data on badge includes which doors the user has tried to access, [0056-0057]; therefore the mobile device/badge stores location information, i.e. door ID, from each attempted access event); and
Transmitting the at least one location certificate to at least one verification unit (central administration engine) configured to verify a path of the monitored space estimated according to the predefined location of the at least one wireless transceiver ID extracted from the at least one location certificate (i.e. determine whether to allow user access to a door based on their previous access point history, [0058]).
Regarding claim 2,  Losseva teaches that the mobile wireless device is associated with a user (employee name is part of badge data, [0057]) verified based on his path through the monitored space.
Regarding claim 6, Losseva teaches that the estimated path is verified based on comparison with at least one approved path (i.e. the user’s previous typical path through the hospital, [0066-0067]).
Regarding claim 7, Losseva teaches that the limited transmission range defines a limited space in the monitored space in proximity to the at least one wireless transceiver (i.e. the badge is only read by an access terminal when it is near the terminal) such that only when located within the limited space the mobile wireless device receives the at least one location certificate transmitted by the at least one wireless transceiver.
Regarding claim 8, Losseva teaches that the device ID is transmitted periodically (i.e. when the user accesses a door).
Regarding claim 9, Losseva teaches that the at least one location certificate is encrypted ([0056]) using at least one cryptographic key available to the at least one wireless transceiver and to the at least one verification unit (by definition encryption involves some cryptographic key, which must be available to the verification unit and transceiver for encryption and decryption).
Regarding claim 10, Losseva teaches that the at least one location certificate further comprises a timestamp ([0057]) indicative of a transmission time of the at least one location certificate, the at least one verification unit uses the timestamp to timeline the estimated path (determining user schedule, i.e. timeline of user movement, [0100]).
Regarding claim 11, Losseva teaches that the wireless transceiver will transmit another location certificate in case the mobile wireless device exits and re-enters the limited transmission range of the at least one wireless transceiver (i.e. if the user tries to access the same door again another certificate will be transmitted).
Regarding claim 13, Losseva teaches a mobile wireless device (badge with encrypted data, [0056]; may alternately be smartphone or other device, [0019]) for verifying a path in a monitored space, comprising:
At least one processor executing a code, the code comprising:
Code instructions to transmit a a device identification of the mobile wireless device while the mobile wireless device moves through a monitored space (sending badge data to terminal, [0056]);
Code instructions to receive at least one location certificate transmitted, in response to reception of the device ID, by at least one wireless transceiver deployed at a predefined location in the monitored space and having a limited transmission range (terminal with near-field communication, [0056]), the at least one location certificate comprising at least the device ID (encrypted data on badge, including personal information of user, [0057]) and a transceiver ID (door ID) of the at least one wireless transceiver;
Code instructions to store the at least one location certification (data on badge includes which doors the user has tried to access, [0056]; therefore the mobile device/badge stores location information, i.e. door ID, from each attempted access event); and
Code instructions to transmit the at least one location certificate to at least one verification unit (central administration engine) configured to verify a path of the monitored space estimated according to the predefined location of the at least one wireless transceiver ID extracted from the at least one location certificate (i.e. determine whether to allow user access to a door based on their previous access point history, [0058]).
	Regarding claim 14, Losseva teaches a computer implemented method of verifying a path in a monitored space, comprising:
	Using at least one processor for:
Receiving at least one location certificate transmitted from at least one wireless transceiver deployed at a predefined location in the monitored space and having a limited reception range (terminal with near-field communication, [0056]), the at least one location certificate comprising at least a the device identification of a mobile wireless device detected by the at least one wireless receiver (encrypted data on badge, including personal information of user, [0057]) and a receiver ID (door ID) of the at least one wireless receiver;
Extracting the device ID and the receiver ID from the at least one location certificate;
Estimating a path of the mobile wireless device in the monitored space according to the predefined location of the at least one wireless receiver identified by the receiver ID; and
Verifying the estimated path with at least one approved path based on comparison with at least one approved path (i.e. the user’s previous typical path through the hospital, [0066-0067]).
Regarding claim 15, Losseva teaches that the limited transmission range defines a limited space in the monitored space in proximity to the at least one wireless transceiver (i.e. the badge is only read by an access terminal when it is near the terminal) such that only when located within the limited space the mobile wireless device receives the at least one location certificate transmitted by the at least one wireless transceiver.
Regarding claim 16, Losseva teaches that the at least one location certificate further comprises a timestamp ([0057]) indicative of a transmission time of the at least one location certificate, the at least one verification unit uses the timestamp to timeline the estimated path (determining user schedule, i.e. timeline of user movement, [0100]).
Regarding claim 17, Losseva teaches that the wireless transceiver will transmit another location certificate in case the mobile wireless device exits and re-enters the limited transmission range of the at least one wireless transceiver (i.e. if the user tries to access the same door again another certificate will be transmitted).
Regarding claim 18,  Losseva teaches that the mobile wireless device is associated with a user (employee name is part of badge data, [0057]) verified based on his path through the monitored space.
Regarding claim 21, Losseva teaches a system for verifying a path in a monitored space (determining if user’s movement through a monitored space has anomalies, i.e. whether or not the user’s path is valid, Abstract), comprising:
	At least one processor (central administration engine, [0056]) executing a code, the code comprising:
Code instructions to receive at least one location certificate transmitted from at least one wireless receiver deployed at a predefined location in the monitored space and having a limited reception range (wireless transceiver is a terminal with near-field communication that receives data from the badge, [0056]), the at least one location certificate comprising at least a the device identification of a mobile wireless device detected by the at least one wireless receiver (encrypted data on badge, including personal information of user, [0057]) and a receiver ID (door ID) of the at least one wireless receiver;
Code instructions to extract the device ID and the receiver ID from the at least one location certificate (analyzing data, [0056], includes determining name on badge and door ID);
Code instructions to estimate a path of the mobile wireless device in the monitored space according to the predefined location of the at least one wireless receiver identified by the receiver ID (generating identity template including path data, [0056]); and
Code instructions to verify the estimated path with at least one approved path based on comparison with at least one approved path (i.e. the user’s previous typical path through the hospital, [0066-0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Losseva in view of Baumgarte (US 10,510,197 B2).
Regarding claim 12, Losseva teaches all the limitations of claim 1 as described above.  Losseva does not teach that the wireless transceiver is a battery-less wireless transceiver powered by energy harvested from the transmission of the mobile wireless device.
Baumgarte teaches a wireless transceiver for an access control system which harvests energy from a transmission of a mobile wireless device (col. 1 lines 47-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Losseva so that the wireless transceivers harvest energy from the RF transmissions of the wireless device as taught by Baumgarte, in order to power the wireless transceiver in a known simple way which eliminates the need for batteries or other power sources.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Losseva in view of Gong (CN 106447870 A).
Regarding claim 19, Losseva teaches all the limitations of claim 14 as described above.  Losseva does not teach correlating between the mobile wireless device and the associated user based on analysis of at least one image captured at a time of transmission of the location certificate by at least one imaging sensor configured to monitor the predefined location of the at least one wireless receiver.
	Gong teaches a door control system which analyzes an image captured by an imaging sensor to manage access to a door (p. 2 paragraph 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the receivers of Losseva to have the image sensor and to analyze the image of the user and the badge at the time of the transmission of the location certificate (i.e. when the user accesses the door) as Gong teaches that this allows easy prevention of access using stolen credentials.
	Regarding claim 20, Losseva (as modified by Gong, above) teaches estimating the path of the associated user through the monitored space based on detection of the associated user in at least one image captured by at least one imaging sensor deployed in the monitored space.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a mobile wireless device which verifies a path in a monitored space by receiving a location certificate from a wireless transceiver, wherein the mobile wireless device is associated with a disinfection apparatus configured to disinfect at least one surface in the monitored space, a path of the disinfection apparatus is verified with respect to at least one predefined path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881